Motion Granted; Vacated and Remanded and Memorandum Opinion filed July 26,
2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00520-CV

            AMERICAN HOME ASSURANCE COMPANY, Appellant

                                           V.

            ZURICH AMERICAN INSURANCE COMPANY, Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-19819


                     MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 2, 2012. On July 18, 2012, the
parties filed a joint motion to remand the case to the trial court for entry of orders in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, we order the judgment of the court below set aside without regard to
the merits and remand the case to the trial court for entry of orders pursuant to the
parties’ settlement agreement.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                          2